DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments, filed 9/21/2021, with respect to the rejection(s) of claim(s) 1-10, 12-18, and 23-25 under Aikin et al(USPat 10,059,228 B1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farrell et al(USPGPUB 2017/0043782 A1), as discussed in the art rejection as follows.
ART REJECTION:
Claim Rejections - 35 USC § 102
Claim(s) 1,4-10,12,14-18,23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell et al(USPGPUB 2017/0043782 A1).
  -- In considering claim 1, the claimed subject matter that is met by Farrell et al(Farrell) includes: 
) the sensor sensing an occurrence or a non-occurrence of a predetermined in- vehicle event is met by the one or more sensors(702a,702b,702c, etc) of the vehicle(701)(see: sec[0057]) which sense various in vehicle events;
	2) the in-vehicle event is met by the one of MANY in-vehicle distracting activities such as noise, talking toward the vehicle operator and to passengers, audio playing, driver brain and health activity,  activities, which help determine the level of cognitive demand on the vehicle operator, and passengers, etc……(see: secs [0037-0043]), all of which help to determine type of stimulus to be provided to the driver and passengers of the vehicle, when receiving outside communications(see: secs[0049]; 
	3) the detector in communication with the sensor, and detecting a communication signal sent to an in-vehicle receiver is met by the engagement component(710) which is executed via at least one processor, and is operatively coupled to the one or more sensors(see: sec[0057]), and wherein the in-vehicle receiver is a mobile smartphone or other devices in a vehicle, which receive external services such as traffic, road condition, weather conditions, which provide alerts to the passengers of the vehicle, and thereby provide notifications pertaining to information 
	3) the haptic device in communication with the detector is met by the generating stimulus may include, but not limited to, electronically generating visual and/or physical stimulus, including vibrating a seat and/or cell phone of a passenger, so as to make a passenger aware of the situation(see: sec[0050]);  
	4) wherein if the sensor senses the occurrence of the predetermined in-vehicle event, the haptic device gives a haptic indication of the communication signal to the occupant is met by the stimulus being generated based on a configuration of the one or more passengers, and the amount of existing level of cognitive demand attributable to one or more activities of the one or more passengers, and the stimulus being sufficient to reduce the existing level of cognitive demand(see: sec[0051]); wherein the passenger profile determines the stimulus type, such as physical vibration(see: sec[0053]); 
	5) wherein if the sensor senses the non-occurrence of the predetermined in-vehicle event, the haptic device does not give the haptic indication to the occupant would have been met, by the system determining the level of cognitive demand, and thereby choosing a 
	6) wherein the in-vehicle receiver is a separate entity from the detector is met by the engagement component(710) being different than the cell phone/smartphone of the passenger that is vibrated(see: sec[0050]); 
	7) wherein the communication signal is sent from a source that is external to the vehicle is met by the external services which provide subscription based information that is provided to mobile smartphone or other devices in the vehicle(see: sec[0038]), 
	8) wherein the occupant is an intended recipient of the communication signal would have been met, since the occupant who owns the mobile smartphone and receives information from external 
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the predetermined in-vehicle event is a conversation is met by the sensors which include microphones, which are used to determine passenger conversation(see: sec[0042]), which constitutes an in vehicle activity that contributes to determining an existing level of cognitive demand.
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the predetermined in-vehicle event is output from an in-vehicle infotainment system is met by the engagement device which can be shared by passengers, and can include a screen to display images and video, speakers and transducers to produce physical feedback, all of which would constitute a in-vehicle infotainment system.
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the haptic device is located in a seat of the vehicle that is occupied by the occupant is met by the engagement device including transducers to produce physical feedback, such as vibrations, and being mounted on the back of an operator’s seat(see: sec[0028]).
	2) the haptic indication comprises vibration in the seat is met by the vibrations produces and being mounted in the seat(see: sec[0028;0050;0077].
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the seat is one of a plurality of seats in the vehicle, the haptic device is one of a plurality of haptic devices, and each of the plurality of haptic devices is located in a different one of the plurality of seats in the vehicle is met by the stimuli being specific to each passenger, such vibrating a seat(see: sec[0077]), which inherently implies stimuli intended for a specific passenger, that would have included vibrating a seat, would have inherently caused vibration of the specific seat that each specific passenger would have been sitting in; 
	2) the occupant is one of a plurality of occupants in the vehicle is met by the stimuli being specific to each passenger(see: sec[0077]; 
3) the plurality of occupants each occupy a different one of the plurality of seats would have been inherent, since the stimuli would have been specific to each passenger, and therefore, would have required for each passenger to occupy a different seat, in order to receive a stimuli that would have been specific for each passenger.; 
	4) the haptic device gives the haptic indication to the occupant by vibrating only the seat that is occupied by the occupant would have been inherent, since the stimuli would have been specific to each passenger, and therefore, would have required for each passenger to occupy a different seat, in order to receive a stimuli that would have been specific for each passenger.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the in-vehicle receiver is a mobile device associated with the occupant is met by the mobile messages being received on a mobile device(e.g. mobile phone)(see: sec[0077]) which would inherently constitute an in vehicle receiver; 
	2) the communication signal is a wireless signal sent to the mobile device would have been met by the mobile device receiving information based on the subscription from various services such as 
	3) the mobile device does not give an audible indication of the communication signal to the occupant is met by the stimulus being chosen between generating audio, visual, and physical stimulus(see: sec[0050]), based on the existing level of cognitive demand attributable to one or more activities, and wherein the stimulus is chosen based on the determining an appro0priate stimulus to lower the operator’s existing level of cognitive demand in connection with a given audience in a given situation(see: sec[0053]).  Thus, it would have been inherent that the system would have been readily designed to choose a less distracting stimulus, such as visual or physical stimuli, when it would have been determined that the cognitive demand would have been too great to provide a more distracting stimulus, such as audible stimulus.
 -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the in-vehicle receiver is integral to the vehicle system is met by the device receiving the subscription based services being a GPS device, mobile smartphone, or other devices in a vehicle(see: sec[0038, last sentence), which implies that the device would have been integral to the 
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the detector comprises a vehicle computing device is met by the engagement component(710 being executed via at least one processor(see: sec[0057]);  
	2) the sensor comprises a microphone is met by the one or more sensors(702a, 702b, 702c) being capable of sensing one or more characteristics of or in the vehicle, and including microphones(see: sec[0058]), 
	3) the in-vehicle receiver comprises a mobile telephone is met by the mobile device(such as mobile phone), which is specific to each passenger(see: sec[0077]).
-- Claim 12 recites a method that substantially corresponds to the subject matter of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the predetermined in-vehicle event is one selected from the group consisting of a conversation, an audio- visual output by an in-vehicle infotainment system, an audio output by the in-vehicle infotainment system, or combinations thereof is met by the sensors which include microphones, which are used to determine passenger conversation(see: sec[0042]).
  -- Claim 15 depends from claim 12, and recites substantially the same subject matter as that of claim 6.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 6 and 12 above.
  -- Claim 16 depends from claim 15, and recites substantially the same subject matter as that of claim 7.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 7 and 15 above.
  -- Claim 17 depends from claim 15, and recites substantially the same subject matter as that of claim 8.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claim 8 and 15 above.
-- Claim 18 depends from claim 12, and recites substantially the same subject matter as that of claim 10.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 10 and 12 above.
  -- Claim 23 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) if the sensor senses the non-occurrence of the predetermined in-vehicle event, the audio device gives an audible indication of the communication signal to the occupant would have been met, by the system determining the level of cognitive demand, based on situations such as not detecting talking or noise, and thereby choosing a stimulus that includes audible or visual stimulus, as opposed to physical stimulus, when it is determined that the level of cognitive demand would allow for audio or visual stimulus to be utilized(see: sec[0050-0051]).  The non-occurrence of predetermined in vehicle event, would have been met by situations when the system would not have detected distractions such as talking, conversations, or distracting noise within the vehicle, thereby allowing stimulus such as audio notifications to be presented, since the level of cognitive demand would not have been deed to be a level that is overly distracting.
-- Claim 25 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the vehicle system further includes an audio device is met by the engagement device including speakers to output sound(see: sec[0028]); 
	2) if the sensor senses the predetermined in-vehicle event is not occurring or if the level of importance exceeds or satisfies the predetermined threshold, then giving with the audio device an audible indication of the communication signal to the occupant is met by would have been met, by the system determining the level of cognitive demand, and thereby choosing a stimulus that includes audible or visual stimulus, as opposed to physical stimulus, when it is determined that the level of cognitive demand would allow for audio or visual stimulus to be utilized(see: sec[0050-0051]).  The non-occurrence of predetermined in vehicle event, would have been met by situations when the system would not have detected distractions such as talking, conversations, or distracting noise within the vehicle, thereby allowing stimulus such as audio notifications to be presented, since the level of cognitive demand would not have been deed to be a level that is overly distracting.
Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al(Farrell).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, except for:
	1) wherein if the haptic indication is given to the occupant, no other indication of the communication signal is given to the occupant.
	Although Farrell does not specifically teach no other indication being provided, if the haptic indication is given, Farrell clearly shows that stimuli may be selected from audio, visual, and/or physical stimulus(see: sec[0050]).  As well, Farrell teaches that the level of cognitive demand determines the stimulus that would have been selected, so as to reduce the existing level of cognitive demand(see: sec[0051]).  This implies that it would have been an obvious design choice, to one of ordinary skill, before the effective filing data of the claimed invention to configure the system such that haptic indication would have precluded use of other indications, since the desire of Farrell is to lower the level of cognitive demand.  Therefore, one of ordinary skill would have recognized the benefit of precluding audio and visual stimulus, during situations when cognitive .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al(Farrell) in view of Ricci(USPGPUB 2014/0309864).
  -- Claim 24 recites subject matter that is met as discussed in claim 12 above, except for:
	1) the level of importance is assigned to the communication signal; 	
	2) the haptic device provides the haptic indication of the communication signal to the occupant only if the level of importance does not exceed or satisfy a predetermined threshold.
	Although not specifically taught by Farrell, use of systems which teach determination of level of importance of communications, and providing notifications based on the determined level of importance, is well known.
	In related art, Ricci teaches the use of alert module(2348), which assigns an importance ranking to alerts being received(see: Ricci, sec[0549]).  As well, Ricci teaches that a user can customize the setting of 
	Farrell already teaches stimulus being selected based on existing level of cognitive demand.  As well, Farrell teaches that the stimulus is selected based on lowering the cognitive demand.  However, certain data such as traffic, road, and weather conditions would have been important enough to ensure that the operator would have been provided information, regardless of the level of cognitive demand.  For example, as stated in sec[0077], Farrell teaches that if no stimuli are working to reduce cognitive load, then the engagement component can relay a direct message to a vehicle operator, informing that the operator must drive carefully, based on difficult operating conditions.  As well, Farrell teaches that the system learns which categories and/or genres are of highest interest to passengers(see: sec[0077]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alert module(2348) of Ricci, into the engagement component(710) of Farrell, for 
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,12-18, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the examiner reserves the right to utilize the prior art from previous rejections, to teach claimed subject matter for future correspondence or rejections, as deemed necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.